DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 8-17 are objected to because of the following informalities: 
[A] Claim 8:Line 3 – memory included in the apparatus as a second;
[B] Claim 9:Line 7 – [[an]].

Claims 10-17 are objected to as being dependent from, but failing to cure the deficiencies of, a claim subject to an objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the primary memory of the virtualization instance.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 9, from which Claim 17 depends, describes that “the memory-mapped file is backed by a medium other than local primary memory and other than a swap file,” but fails to explicitly claim or otherwise require “a primary memory of the virtualization instance.” For at least these reasons, the claim is unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US Patent No. 7,756,943 B1), hereinafter referred to as Wong.

Consider Claim 1, 

a processor (Wong, e.g., Fig 1(14), CPUs) configured to execute a memory map operation in which at least a portion of a file is mapped to a virtual address space in response to an invocation of a memory map application programming interface of an operating system (Wong, e.g., Col 9:30+, responsive to a page fault, a handler is invoked to allocate a guest physical page for the virtual page for which the fault was detected.), wherein the file is backed by external primary memory (Wong, e.g., Col 9:65+, guest physical address may be remote.), wherein the external primary memory is accessible by a virtualization instance through the virtual address space as primary memory for the virtualization instance and at least a portion of the external primary memory is allocable within the virtualization instance (Wong, e.g., Col 9:33, the guest operating system performs allocation (i.e., makes external memory accessible); Fig 2, illustrates a Guest O/S operating within a VM (i.e., a virtualization instance).).

Consider Claim 2, 
Wong further teaches wherein the external primary memory is accessible, by the apparatus, over a network via client-side memory access in which a communication interface of a memory appliance is configured to access the external primary memory (Wong, e.g., Fig 1(22); Col 3:11+, access remote memory using RDMA.).

Consider Claim 3, 


Consider Claim 4, 
Wong further teaches wherein the external primary memory includes volatile memory (Wong, e.g., Col 4:9+, DRAM.).

Consider Claim 6, 
Wong further teaches wherein the apparatus includes a server cluster comprising multiple physical servers (Wong, e.g., Fig 1(10A-10D);Col 2:49+, computer may be a server or one of the blades in a blade server.).

Consider Claim 7, 
Wong further teaches wherein the apparatus is one of a plurality of physical servers included in a server cluster (Wong, e.g., Fig 1(10A-10D); Col 2:49+, computer may be a server or one of the blades in a blade server.), wherein the external primary memory accessible within the virtualization instance is larger than a total amount of local primary memory that is included in any single one of the physical servers (Wong, e.g., Fig 7; Col 10, local_data < local_data x (M-1); Fig 1, for M=4, local_data < local_data x 3.).

Consider Claim 8, 


Consider Claim 9, 
Wong teaches a non-transitory computer readable storage medium comprising computer executable instructions, the computer executable instructions executable by a processor, the computer executable instructions comprising: 
instructions executable to memory map at least a portion of a file to a virtual address space in response to an invocation of an application programming interface of an operating system, wherein a memory-mapped file is a segment of virtual memory assigned to the portion of the file by the invocation of the an application programming interface of an operating system  (Wong, e.g., Col 9:30+, responsive to a page fault, a handler is invoked to allocate a guest physical page for the virtual page (i.e., a segment of virtual memory) for which the fault was detected.), wherein the memory-mapped file is backed by a medium other than local primary memory and other than a swap file (Wong, e.g., Col 9:65+, guest physical address may be remote.), wherein the segment of virtual memory is accessible by a virtualization instance through the virtual address space and is allocable within the virtualization instance (Wong, e.g., Col 9:33, the guest operating system performs allocation (i.e., makes external memory accessible); Fig 2, illustrates a Guest O/S operating within a VM (i.e., a virtualization instance).).

Claim 10, 
Wong further teaches wherein the memory- mapped file is backed by external primary memory (Wong, e.g., Col 9:65+, guest physical address may be remote.).

Consider Claim 12, 
Wong further teaches wherein the virtualization instance includes an operating system and/or a kernel (Wong, e.g., Fig 2, VM includes an OS).

Consider Claim 13, 
Wong further teaches wherein the an application programming interface of an operating system includes mmap (Wong, e.g., Col 9:33+, guest OS allocates a new page and updates the translation tables.  This is considered analogous to the claimed mmap function.).

Consider Claim 14, 
Wong further teaches instructions executable to copy data from the file to a local primary memory in response to a page fault (Wong, e.g., Col 9:65+, if guest address is remote then copy the remote page to a local cache.).

Consider Claim 15, 
Wong further teaches instructions executable to reclaim a portion of a local primary memory in which the memory-mapped file is buffered, and to start a writeback of the 

Consider Claim 18, 
Wong teaches a method comprising: 
memory mapping at least a portion of a file to a virtual address space in response to an invocation of an application programming interface of an operating system (Wong, e.g., Col 9:30+, responsive to a page fault, a handler is invoked to allocate a guest physical page for the virtual page for which the fault was detected.), the file being backed by external primary memory (Wong, e.g., Col 9:65+, guest physical address may be remote.); and 
allocating, within a virtualization instance, at least a portion of the external primary memory, wherein the external primary memory is accessible within the virtualization instance through the virtual address space as primary memory for the virtualization instance (Wong, e.g., Col 9:33, the guest operating system performs allocation (i.e., makes external memory accessible); Fig 2, illustrates a Guest O/S operating within a VM (i.e., a virtualization instance).).

Consider Claim 20, 
Wong further teaches wherein the virtualization instance includes a virtual machine, a container, a jail, or a zone (Wong, e.g., Fig 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Stabrawa et al. (US PGPub No. 2012/0221803 A1), hereinafter referred to as Stabrawa.

Consider Claim 5, 
the external primary memory includes non-volatile memory. Stabrawa discloses systems and methods for performing RDMA access to a remote storage element and is considered analogous prior art.  Stabrawa does discloses that an external primary memory may include non-volatile memory (Stabrawa, e.g., ¶0021).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Wong such that the memory element includes a non-volatile component because it protects against data loss in the event of a power disruption. 

Consider Claim 11, 
Wong teaches the computer readable storage medium of claim 9, above, and additionally describes wherein a backing store includes non-volatile memory (Wong, e.g., Col 5:11+, each computer may include non-volatile storage.). However, Wong fails to expressly describe wherein the file is backed by a solid-state storage device or any other non-volatile medium. Stabrawa discloses systems and methods for performing RDMA access to a remote storage element and is considered analogous prior art.  Stabrawa does discloses that a file may be backed by a solid-state storage device or any other non-volatile medium (Stabrawa, e.g., ¶0021).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Wong such that the memory element includes a non-. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Beveridge et al. (US Patent No. 9,619,268 B2), hereinafter referred to as Beveridge.

Consider Claim 16, 
Wong teaches the computer readable storage medium of Claim 9, above, and additionally teaches wherein the segment of virtual memory is a primary memory for the virtualization instance (Wong, e.g., Fig 7, local memory is a primary memory for the VM.), the virtualization instance executes in a first process (Wong, e.g., Fig 2(22), VM may be considered a first process).  Further, Wong discloses that the system may be configured such that resources of a node correspond to computing resources in a one:one, one:many, or many:one relationship (Wong, e.g., Col 6:62+) and that the guest operating system may collectively execute as a single instance that may execute on any node at any point in time (Wong, e.g., Col 5:14+), but fails to detail features related to setting up or distributing the instance(s) on multiple computers.  As such, Wong does not appear to disclose wherein a computer readable storage medium further comprises instructions executable to perform a snapshot of the primary memory of the virtualization instance by: creating a forked process of the first process; and maintaining a first view of the primary memory of the virtualization instance for the first process and a second view of the primary memory of the virtualization instance for the forked 

Consider Claim 19, 
Wong teaches the method of Claim 18, above, and additionally discloses that the system may be configured such that resources of a node correspond to computing resources in a one:one, one:many, or many:one relationship (Wong, e.g., Col 6:62+) 
migrating the virtualization instance from a first physical machine to a second physical machine without copying data of the primary memory for the virtualization instance by accessing the data in the external primary memory within the virtualization instance from the second physical machine. Beveridge describes systems and methods for managing resource access in a distributed environment which hosts virtual machines and is considered analogous prior art.  Beveridge does disclose migrating the virtualization instance from a first physical machine to a second physical machine without copying data of the primary memory for the virtualization instance by accessing the data in the external primary memory within the virtualization instance from the second physical machine (Beveridge, e.g., Fig 4:Col 19:1+, migrate away from parent without the need for vMotion operations.). It would have been obvious to a person of ordinary skill in the art at the time of the invention, to modify the system of Wong with at least the cited elements of Beveridge because it achieves rapid suspend and resume functionality while eliminating most of the large I/O burden associated with traditional VM suspend/resume activities (Beveridge, e.g., Col 2:64+).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wong.

Consider Claim 21, 
Wong teaches the method of Claim 18, above, but fails to teach wherein data is encrypted upon being written to the external primary memory.  The examiner takes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Gary W. Cygiel/Primary Examiner, Art Unit 2137